The action is to recover damages for personal injuries sustained by plaintiffs when an automobile in which they were passengers went into a hole located between the railroad tracks on Surf avenue, Brooklyn, causing the operator to lose control of the automobile, which collided with a fire hydrant on the sidewalk. Judgment reversed on the facts and a new trial granted, with costs to appellants to abide the event, on the ground that the determination of the jury is against the weight of the credible evidence. Davis, Adel and Close, JJ., concur; Hagarty and Johnston, JJ., dissent and vote to affirm.